723 N.W.2d 901 (2006)
John ORZEL, Plaintiff-Appellee,
v.
POLLAS FAMILY MARKET and United States Fidelity & Guaranty Company, Shield Risk Services, Defendants-Appellants, and
Second Injury Fund, Total & Permanent Disability Provision, Defendant.
Docket No. 131740. COA No. 269636.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the application for leave to appeal the June 20, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.